Citation Nr: 0014966	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-29 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether termination of Department of Veterans Affairs (VA) 
improved pension benefits effective February 1, 1992, was 
proper.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from December 1943 to May 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which terminated the veteran's improved pension 
benefits effective February 1, 1992.  

The veteran requested a waiver of the recovery of the debt 
which was created due to the retroactive termination of the 
improved pension benefits.  This request was granted in 
September 1997.  Thus, there is no debt subject to recovery.  


FINDINGS OF FACT

1.  The veteran was in receipt of improved pension benefits 
from 1984 until the time they were terminated retroactively 
in February 1992.

2.  The maximum annual rate of improved pension for a veteran 
with one dependent was $9,343, effective December 1, 1990; 
$9,689, effective December 1, 1991; $9,980, effective 
December 1, 1992; and $10,240, effective December 1, 1993.

3.  The veteran's countable family income as of February 1, 
1992 exceeded the maximum annual rate of $9,689.  


CONCLUSION OF LAW

The veteran's improved pension benefits were properly 
terminated, effective February 1, 1992.  38 U.S.C.A. § 1503 
(West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The eligibility of a veteran for improved pension depends on 
countable income.  Pertinent regulations provide that 
improved pension benefits shall be terminated if countable 
annual income exceeds applicable income limitations.  The 
maximum annual rate of improved pension for a veteran with 
one dependent was $9,343, effective December 1, 1990; $9,689, 
effective December 1, 1991; $9,980, effective December 1, 
1992; and $10,240, effective December 1, 1993.  38 C.F.R. 
§ 3.23 (1999)

As a general rule, when determining countable income for 
improved pension purposes, all payments of any kind and from 
any source are considered income unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (1999).  The provisions regarding improved 
pension benefits require that the veteran's monthly income be 
annualized, i.e., multiplied by 12, from the date of 
entitlement and that income has been subtracted from the 
maximum annual pension income limit for a veteran with a 
dependent.  38 C.F.R. §§ 3.271, 3.272 (1999).  The Board 
notes that neither SSA benefits for a veteran and his spouse 
nor income interest earned by a spouse is excluded for 
improved pension purposes.  38 C.F.R. §§ 3.271, 3.272 (1999).  
In addition, there will be excluded unreimbursed amounts paid 
for medical expenses.  Unreimbursed amounts which exceed 5 
percent of the veteran's reported annual income are excluded.  
38 C.F.R. § 3.272(g) (1999).

Historically, the record shows that the veteran was awarded 
entitlement to improved pension benefits in 1984.  He was 
thereafter provided VA Form 21-8768 on many occasions which 
informed him that the rate of pension paid to a veteran 
depended upon the amount of family income and number of 
dependents, that he was obligated to notify the VA 
immediately if there was any change in income or net worth, 
that he was obligated to report all income from all sources, 
that any reduction or discontinuance of benefits caused by a 
change in income would be effective the first day of the 
month following the month the change occurred, and that a 
failure to notify the VA of changes would result in an 
overpayment which would be subject to recovery.

In a June 1990 Eligibility Verification Report (EVR), the 
veteran reported that the family income was derived solely 
from his Social Security Administration (SSA) benefits of 
$501 per month.  He reported having annual unreimbursed 
medical expenses of $4,565.20.  He was paid VA improved 
pension benefits according to that report for June 1989 
through May 1990.  

In a June 1991 EVR, the veteran reported that the family 
income was derived solely from his SSA benefits of $499, 
later corrected to be $529, per month.  He reported having 
annual unreimbursed medical expenses of $2,036.27.  He was 
paid VA improved pension benefits according to that report 
for June 1990 through May 1991.  

In a June 1992 EVR, the veteran reported that the family 
income was derived solely from his SSA benefits of $516 per 
month and his wife's SSA benefits of $321 per month.  He 
reported having annual unreimbursed medical expenses of 
$4,471.34.  He was paid VA improved pension benefits 
according to that report for June 1991 through May 1992.  

In a May 1993 EVR, the veteran reported that the family 
income was derived solely from his SSA benefits of $525 per 
month and his wife's SSA benefits of $331 per month.  He 
reported having annual unreimbursed medical expenses of 
$3,778.15.  He was paid VA improved pension benefits 
according to that report for June 1992 through May 1993.  

In March 1995, the veteran was informed that information was 
received showing that his family income as of February 1, 
1992 was higher than he had reported based on unearned income 
of $5,192 received by his wife as of that date.  In November 
1995, the veteran's improved pension benefits were terminated 
effective February 1, 1992 based on the fact that his family 
income as of February 1, 1992 derived from SSA income and the 
unearned income exceeded the applicable limitation for that 
year of $9,689.  In December 1995, the veteran asserted that 
the income received by his wife was family income belonging 
to his wife's five sisters.  He indicated that he did not 
personally receive any of this unearned income.  

The Board notes that while the veteran appears credible in 
his explanation, his wife's unearned income, nonetheless, is 
considered part of his countable family income unless it is 
one of the types which is specifically excluded under 
pertinent VA regulations, which it is not.  Thus, her 
unearned income must be considered as part of the family 
income regardless of whether or not the veteran had actual 
knowledge of that income or considered that income to be his 
or his wife's income.  

As previously noted, the maximum annual rate of improved 
pension for a veteran with one dependent was $9,689, 
effective December 1, 1991.  In the pertinent EVRs as set 
forth above, the veteran indicated that his family income as 
of February 1, 1992 was derived solely from SSA benefits.  
Thus, their annual income based on SSA was over $10,000 as of 
February 1, 1992.  However, taking into consideration the 
reported unreimbursed medical expenses (unreimbursed amounts 
which exceed 5 percent of the veteran's reported annual 
income are excluded), of close to $4,000 may be subtracted 
from the annual income.  However, with the additional income 
of $5,192, the veteran's family income once again exceeds the 
applicable maximum annual rate.  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2) (1999).  A review of the 
figures above shows that the appellant's income as of 
February 1, 1992 exceeded the applicable statutory limits.  
Accordingly, the veteran's improved pension benefits were 
properly terminated, effective February 1, 1992.  38 U.S.C.A. 
§ 1503 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.660 
(1999).


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

